Citation Nr: 1624390	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, to include left knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for a back disability, to include lumbar spine degenerative joint and disc disease. 

3.  Entitlement to a compensable rating prior to May 16, 2014, and a rating in excess of 20 percent thereafter, for right leg deep vein thrombosis (DVT).

4.  Entitlement to a compensable rating for a lung disability, to include bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1983 to September 1993, from November 2001 to November 2003, from October 2004 to September 2007, and from October 2009 to August 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  The jurisdiction of the case currently rests with the RO in Denver, Colorado. 

The Veteran now lives and works in Stuttgart, Germany.  As such, the jurisdiction of the case should be transferred to the RO in Pittsburgh, Pennsylvania, as that office has jurisdiction of claims from Veterans living abroad.  The AOJ should also obtain the Veteran's new overseas mailing address.   

In March 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

While this appeal was pending, a September 2013 rating decision increased the evaluation of the back disability (lumbar spine degenerative joint and disc disease) from zero to 10 percent, effective September 1, 2011.  

Another rating decision, dated in April 2015, increased the evaluation from zero percent to 20 percent for deep vein thrombosis, effective May 16, 2014.

The claims of entitlement to increased ratings for a back disability, the second period on appeal for DVT (May 16, 2014-on), and bronchitis and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by pain, locking, and swelling or effusion, and for the period prior to June 6, 2016, limitation of extension of 0 degrees, and as of June 6, 2016, limitation of extension of 20 degrees; but no limitation of flexion less than 70 degrees, and no functional loss other than pain on motion or use and swelling.
 
2.  For the period from September 1, 2011, to May 16, 2014, the Veteran's residuals of right leg DVT has been manifested by symptoms no worse than regular/persistent edema of the right lower extremity, ongoing pain in right the leg, shortness of breath, and bruising.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent for a left knee disability have been met for the period prior to June 6, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2015).

2.  The criteria for a 30 percent rating for limitation of extension of the left knee have been met for the period beginning on June 6, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).
3.  The criteria for a separate 10 percent rating for symptomatic left knee semilunar cartilage impairment of the left knee for the period beginning on June 6, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

4.  The criteria for a rating of 20 percent, but not higher, for residuals of right leg DVT have been met for the period from September 1, 2011 to May 16, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the Veteran was provided notice in May 2011 as part of her pre-discharge process. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Coordination of rating with impairment of function is always expected. 38 C.F.R. § 4.21 (2015). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous. 38 C.F.R. § 4.20 (2015).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown. 38 C.F.R. § 4.31 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

B. Analysis 

I. Left Knee Degenerative Joint Disease

The Veteran's left knee disability is evaluated as patellofemoral degenerative arthritis status post arthroscopy and meniscectomy with residual scar (previously as left knee arthritis) under Diagnostic Code 5260-5003 as 10 percent disabling, effective September 1, 2011.  Diagnostic Code (DC) 5003 governs the evaluation for arthritis, in this case the Veteran's left knee arthritis, and allows this disability to be evaluated under the range of motion DCs for the joint involved, in this case DCs 5260 and 5261. If there is no compensable limitation of motion under the range of motion provisions, a 10 percent rating can be assigned based on painful motion that does not meet the levels of limitation of motion to warrant a compensable evaluation under the range of motion provisions. 38 C.F.R. § 4.59, 4.71a, DCs 5003, 5260, 5261 (2015).

Beyond DC 5003, there are several other Diagnostic Codes which could be applicable to the evaluation of a knee disability. 

As discussed above, under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015). Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2015).

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that Code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 addresses cartilage, semiulnar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015). Under DC 5259, a 10 percent rating is assigned where there is removal of the semilunar (or meniscal) cartilage with resulting symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee. Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015). 
   
The Board notes that a separate rating can be assigned under Diagnostic Code 5257 and DC 5260 or 5261 governing limitation of motion as these provisions address different symptoms. 

On examination in June 2011, the Veteran's left knee was without edema, erythema, or effusion. Extension was to 0 degrees and flexion was 1 to 125 degrees before repetitive movements, and 0 to 120 degrees after repetitive movements. There was no pain on movement and no evidence of fatigue, weakness, or lack of endurance. Stability was good on testing. Deep tendon reflexes were +2/4, sensation was intact, muscle strength was 5/5 with good bulk, tone and symmetry. The diagnosis was a history of arthritis of the bilateral knees.

May 2013 treatment notes indicate knee pain on activity, with intermittent spikes of sharp acute knee pain, difficulty squatting, going up and down stairs, and rising from a seated position. She also reported daily locking, and catching, with the locking episodes more symptomatic. She denied using an orthotic or unloader brace for her left knee. In June 2013, the Veteran was issued crutches and having left knee pain, particularly on stairs and was seen pre-operatively. Her knee was not painful at rest, but increased to a 5 out of 10 with activity. She reported locking and catching with increasing frequency, and has been unsuccessful with physical therapy. She had positive patellar grind, tenderness to palpation, full extension, and intact sensation and motor testing. MRI showed cartilage changes to the patellofemoral joint and medial joint space, and degenerative changes to her knees. Approximately a week later, the Veteran underwent surgery on her left knee to scope it and debride cartilage. She was given post-operative diagnoses of a left knee medial meniscus tear, grade III lateral tibial plateau cartilage changes, and left knee patellofemoral degeneration. One week post-surgery follow-up showed knee pain with some sense of "catching." There was no effusion, she had full extension, and intact sensation and motor testing. On her next follow-up visit, her pain had decreased in the left knee, but she reported some swelling and some ecchymosis, but overall was doing well. She had near full extension on the left knee, with intact sensation and motor testing. There was no erythema or warmth, no calf pain and minimal ecchymosis. She was advised to continue working on range of motion. One month after surgery, in July 2013, the Veteran's primary complaint was hip pain, and normal movement of all extremities was reported regarding the musculoskeletal system.
 
The Veteran underwent a VA examination for her left knee in May 2014.  She was diagnosed with a meniscus tear, patellofemoral degenerative arthritis and status post left arthroscopy with meniscectomy. The Veteran told the examiner that she did not have flare-ups, but experienced constant pain, which was more severe when she tried to squat, and that her knee "gave out on her."  The Veteran's left knee flexion was 140 degrees, and extension was 0 degrees, with no objective evidence of painful motion.  There was no additional loss of motion upon repetition.  The examiner noted not functional loss or functional impairment of the knee. The Veteran had pain on palpation and normal muscle strength.  Joint stability tests were normal, noting not anterior, posterior, or medial-lateral instability. There was no subluxation noted during the examination or on x-rays. The Veteran did not use any assistive devices. The examiner reported that the Veteran should avoid running, jumping, or repetitive stair climbing. In his remarks, the examiner noted that the Veteran's left knee had contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability on use or flare-ups of approximately a loss of 5 degrees of flexion. A May 2014 x-ray showed mild degenerative change to the left knee with no fracture or effusion.

The Veteran submitted a Disability Benefits Questionnaire regarding her left knee that was dated in June 2016.  The examiner reported a diagnosis of arthritis of the left knee. He noted that the Veteran's knee pain was increasingly severe, that it was difficult for her to walk extended distances or climb stairs, and she had decreased knee motion.  The examiner noted that the Veteran's flexion ended at 70 degrees, and her extension at 20 degrees with pain.  There was no change in range of motion upon repetitive testing.  

In terms of functional loss and additional limitations on range of motion, the examiner noted that the Veteran has less movement than normal, pain on movement, swelling, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner related that the pain inhibited the Veteran's ability to walk and climb stairs.  The examiner indicated that there was no functional loss during flare-ups or when the joint was used repeatedly over a period of time. The examiner noted muscle strength as 4/5, but attributed it partially to her spine condition. There was no atrophy, ankylosis, recurrent subluxation, or lateral instability. There was history of recurrent effusion.  The Veteran indicated that she experienced joint instability, but the examiner was unable to perform stability testing because it was too painful for the patient.  There was no recurrent patellar dislocation or tibial or fibular impairment. The examiner noted that the Veteran had frequent episodes of locking, joint pain, and a suspect degenerative medial meniscal tear (per the MRI), and had a history of left knee arthroscopy with no residuals.  She did not use any assistive devices. MRI was conducted and osteoarthritis and degenerative changes to the medial meniscus, anterior cruciate ligament, and other ligaments were noted. The examiner indicated that she could not walk more than a quarter of a mile, and could not do more than 2-4 flights of stairs at a maximum.     

Given the evidence of record, the Board finds that the Veteran's left knee should be awarded a 20 percent evaluation under DC 5258 for the period prior to June 6, 2016, and a 30 percent evaluation under DC 5261 for limitation of extension as of June 6, 2016, the date of the examination where the findings of limitation of extension are first noted. Additionally, as of June 6, 2016, a separate 10 percent rating is warranted under DC 5259, for symptomatic removal of the semilunar cartilage. In making this determination, as will be discussed further below, the Board notes that the Veteran will not be in receipt of a separate rating under DC 5003 for painful limitation of motion, as this symptom is incorporated into the ratings being assigned under DC 5258 and 5261. Her DC will be changed to DC 5258 for the period prior to June 6, 2016, and to DC 5261, for the period beginning on June 6, 2016, as that allows for the Veteran to receive the highest rating for her symptomatology over the course of the appeal period. Butts v. Brown, 5 Vet.App. 532, 539 (1993) (en banc) (quoting 38 U.S.C. § 7261(a)(3)(A)) (The Court recognizes that "VA and the [Board] possess specialized expertise in identifying and assessing the medical nature of a claimed condition, and their application of a particular DC to a particular condition is due. . . deference."); see also Jordan v. Brown, 10 Vet. App. 171, 175 (1997) (the Court must affirm the Board's decision if there is "a rational connection between the facts found and the choice[of diagnostic code] made."). 

The Board additionally notes that providing separate ratings for her painful motion under DCs 5003, 5258 and 5261 would constitute prohibited pyramiding because it would result in the same symptom - painful motion - being compensated twice or three times. 38 C.F.R. §§ 4.14, 4.71a, DCs 5003, 5258, 5261 (2015). Thus, the diagnostic code under which the Veteran's left knee is evaluated must change from 10 percent disabling DC 5003-5260, as awarded by the RO for the entirety of the appeal period, to 20 percent disabling under DC 5258 for the period prior to June 6, 2016, and 30 percent disabling under DC 5261, for the period beginning on June 6, 2016, to best award the Veteran the appropriate compensation for her left knee disability. Additionally, separate ratings under DCs 5258 and 5259 are prohibited prior to June 6, 2016, given that the rating under DC 5258, governing evaluation for locking, pain and effusion due to semilunar dislocation, includes compensation for all the symptoms due to the Veteran's semilunar cartilage impairment, and the basis for any award under DC 5259, governing symptomatic impairment post removal of the semilunar cartilage, would also include compensation for those symptoms.

At the outset, the Board notes that DC 5256, governing ankylosis, DC 5262, governing impairment of the tibia or fibula, and DC 5263 governing genu recurvatum, are not applicable for any part of the appeal period, as the evidence does not show that the Veteran has ankylosis, a tibial or fibula impairment, or genu recurvatum. 38 C.F.R. §§ 4.71a, DCs 5256, 5262, 5263 (2015).

Additionally, the Board notes that at no time during the appeal period does the evidence show recurrent subluxation or lateral instability. The Board recognizes that the 2016 DBQ indicated that the examiner could not conduct instability testing due to pain; however, the examiner did also indicate that there was no instability. Moreover, on all other evidence of record, there is no evidence of lateral instability, thus, a separate rating under DC 5257, governing recurrent subluxation and lateral instability is not warranted. 38 C.F.R. § 4.71a, DC 5257.

With regard to limitation of flexion, governed by DC 5260, at no time during the appeal period does the Veteran's limitation of flexion warrant a compensable rating. To be compensable, flexion must be limited to 45 degrees, the most limited her flexion has been measured is 70 degrees at the June 2016 examination, prior to that examination flexion was limited to 120 degrees. Thus, at no time during the appeal period does the Veteran's left knee range of motion for flexion warranted a compensable rating under DC 5260.  38 C.F.R. § 4.71a, DC 5260.

For the period prior to June 6, 2016, the evidence does not support a compensable rating for limitation of motion under either DC 5261, governing limitation of extension. The Veteran's range of motion for this period was consistently measured as 0 degrees extension, with or without pain, which is noncompensable.  However, based on the evidence, the Board finds that on the June 6, 2016, examination report, the examiner noted that the Veteran's left knee extension was limited to 20 degrees due to pain. This level of extension warrants a 30 percent evaluation under Diagnostic Code 5261, governing range of motion for knee extension. There is no evidence of extension limited to a level above 20 degrees. Thus, a higher rating under DC 5261 is not warranted under this provision at any time during the appeal period.  

With regard to DC 5258, governing dislocation of the semilunar cartilage with frequent episodes of pain, locking, and effusion into the joint, and DC 5259, governing symptomatic removal of the semilunar cartilage, the Board finds that only one of these provisions can be applied to the Veteran's left knee disability in this case. The record shows that the Veteran has an impairment of her meniscus or semilunar cartilage that has been manifested by symptoms of painful use, locking or catching, and periodic swelling or effusion. Under DC 5259, these symptoms would warrant a 10 percent rating, and under DC 5259, they would warrant a 20 percent evaluation. Given that these symptoms cannot be compensated twice, i.e. a rating cannot be awarded under both provisions, the Board finds that the higher rating, under DC 5258, is the appropriate rating to assign. Thus, a 20 percent rating for the period prior to June 6, 2016, is assigned for the Veteran's left knee disability under DC 5258. 
 
The Board again notes that this is a shift in the rating code from DC 5003 to DC 5258 for the period prior to June 6, 2016, and a that a separate rating under DC 5003 is prohibited by the anti-pyramiding provision. Additionally, for the time period beginning on June 6, 2016, the rating code governing the Veteran's left knee disability again changes to DC 5261, with a 30 percent rating being assigned, with no separate ratings applicable under either DC 5003 or DC 5258 given that these ratings were awarded based on painful limitation of motion as is the rating under DC 5261. 38 C.F.R. § 4.14 (2015).

However, the Board finds that as of June 6, 2016, a separate rating under DC 5259, for the left knee is warranted based on the Veteran's continued symptoms of locking or catching, which is not part of the painful limitation of motion being compensated under DC 5261, for this period. 

 Finally, the Board finds that additional compensation for functional loss pursuant to 38 C.F.R. §§ 4.40, and 4.45 is not warranted. Prior to June 6, 2016, the only functional loss reported was painful motion or pain on use, and this is already compensated in the rating awarded under DC 5258, as of June 6, 2016, the examiner indicated that the Veteran had pain on motion and use, and swelling. The Board finds that these limitations are already compensated in the rating for painful limitation of motion under DC 5261, and the additional compensation under DC 5259 for swelling/effusion and locking. DeLuca v. Brown, 8 Vet. App. 202 (1995).

II. Deep Vein Thrombosis

The Veteran's DVT is rated under Diagnostic Code 7121, and evaluated as noncompensable from September 1, 2011 to May 16, 2014, and as 20 percent disabling from May 16, 2014.  
The Board will hereby consider only the first period on appeal in the DVT claim, from September 1, 2011, to May 16, 2014, as the second period on appeal is remanded below.

Deep vein thrombosis is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015), pertaining to post-phlebitic syndrome of any etiology.  Under that code, a 0 percent rating is warranted for asymptomatic, palpable or visible varicose veins.  A 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive, board-like edema with constant pain at rest.

The Veteran's service treatment records (STRs) show that she took blood thinners for her DVT, experienced regular swelling of her right calf, and experienced regular bruising on her legs and arms.  Her blood thinner, Coumadin, was discontinued in July 2012.

The Veteran underwent a general medical examination in June 2011.  The examiner diagnosed the Veteran with remote right leg DVT, stating that the Veteran was first diagnosed in March 2011 with DVT and pulmonary embolism, but started having symptoms (shortness of breath) in February 2011.  The Veteran took Coumadin daily for the DVT, there were no new clots, but the Veteran did have intermittent swelling, pain, and shortness of breath which seemed to get worse when she was outside in the heat.    

Based on the record, the Board finds that an evaluation if 20 percent for the period from September 1, 2011, to May 16, 2014, is warranted for the Veteran's deep vein thrombosis of the right lower leg.  As discussed above, the Veteran has several symptoms that more closely approximate a 20 percent evaluation including, in particular, regular/persistent edema of the right lower extremity, ongoing pain in right the leg, shortness of breath, and bruising.  These symptoms lead to an overall disability picture that warrants a 20 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).  The medical records, including the examination report, simply confirm the Veteran's statements regarding the nature and extent of this problem.

The Board has considered a higher evaluation of 40 percent, but there was no stasis pigmentation or eczema or intermittent ulceration present.   Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 40 percent is not warranted.  Additionally, the Veteran's own statements do not support the criteria for a 40 percent evaluation.    

Consideration was also given to assigning a disability rating under another applicable Diagnostic Code; however, the criteria under Diagnostic Code 7120 for varicose veins are identical to the criteria under Diagnostic Code 7121.  38 C.F.R. § 4.104 (2015).

Accordingly, the Board finds that a 20 percent rating, but no higher, is warranted for the period from September 1, 2011 to May 16, 2014.   

III. Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board has considered with the Veteran is entitled to evaluations in excess of the ones currently assigned for her left knee disabilities and DVT on an extraschedular basis.  However, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria governing her left knee disabilities and DVT.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Thus, no referral for consideration of an extraschedular rating in excess of the percentages currently assigned for left knee disabilities and DVT is required.  38 C.F.R. § 3.321(b)(1) (2015).


ORDER

Prior to June 6, 2016, entitlement to a 20 percent disability rating for a left knee disability with semilunar cartilage impairment with locking, effusion and pain, is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning on June 6, 2016, entitlement to a 30 percent rating for limitation of extension of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period beginning on June 6, 2016, a separate 10 percent rating is granted for symptomatic semilunar cartilage impairment,  subject to the laws and regulations governing the award of monetary benefits.

For the period from September 1, 2011 to May 16, 2014, entitlement to a disability rating of 20 percent, but no higher, for deep vein thrombosis of the right lower leg is granted, subject to the criteria applicable to the payment of monetary benefits,.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims for increased ratings.

The Veteran asserts that her DVT, back, and pulmonary disabilities are more severe than currently evaluated, and have worsened since they were last examined.  She was last evaluated for DVT in May 2014.  There are no current treatment records or examinations which reflect the current status of her DVT, back disability, or pulmonary disability.  As such, she must be afforded new VA examinations to ascertain the current severity of her disabilities, so that the Board can adjudicate the issues on appeal. 

In addition, there is outstanding medical evidence in this case.  Namely, pulmonary testing from the Veteran's private doctor in Germany is missing from the claims file.  See March 9, 2016 hearing testimony.  Per the Veteran, the testing was done in the February-March, 2016 time frame.  Id.  Those documents, in addition to any outstanding VA/DoD treatment records, should be obtained and associated with the claims file. 

The Board notes that the Veteran has informed VA that she now lives and works in Stuttgart, Germany.  She is unable to come to the United States for a VA examination, and has been unable to get her healthcare providers in Germany to fill out the requisite DBQs, as the providers have been unwilling to fill out the paperwork due to lack of familiarity with DBQs, the VA claims process, and/or long appointment wait times.  As such, VA must schedule her for VA examinations with the appropriate examiners in Germany who contract with VA and are familiar with DBQs, the VA claims process, offer timely appointments, and are located within a reasonable distance from where the Veteran resides and works.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA/DoD/and/or private medical records and associate them with the claims file.  This should specifically include the February/March 2016 pulmonary testing performed by the Veteran's doctor in Germany. 

2. Then, schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of her service-connected back disability (to include lumbar spine degenerative joint and disc disease).  The claims file must be thoroughly reviewed by the examiner, and the examiner should note that review in the VA examination report.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supported by full and complete rationale.  The examiner should provide the following information:

a) State range of motion findings for the spine.

b) Comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.

c) Discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

d) Describe the extent to which the Veteran's back/spine disability interferes with her ability to work.

e) Determine the nature and current severity of all impairment due to the Veteran's service-connected back/spine disability, to include any existing radiculopathy.  

3. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of her service-connected right leg DVT.  The claims file must be thoroughly reviewed by the examiner, and the examiner should note that review in the VA examination report.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supported by full and complete rationale.  The examiner should provide the following information:

a) Based on review of the record and examination of the Veteran identify all symptoms (and related impairment of function) associated with the Veteran's service-connected right leg DVT. Elicit the Veteran's subjective complaints, report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.  If symptoms of swelling are not noted on examination, specifically comment as to whether any apparent skin condition reflects/suggests intermittent swelling.  Take into account the Veteran's lay reports of extreme swelling of her right lower extremity, which is often not alleviated by rest.  See March 2016 hearing testimony.

4. Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of her service-connected lung/bronchial disability.  The claims file must be thoroughly reviewed by the examiner, and the examiner should note that review in the VA examination report.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail and supported by full and complete rationale.  The examiner should provide the following information:

a) Based on review of the record and examination of the Veteran, the examiner should determine the current severity of her lung disability/bronchitis.  The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his bronchitis. Any tests or studies indicated, specifically including pulmonary function testing, should be completed. The findings reported should be sufficiently detailed to allow for consideration of all pertinent rating criteria under

5. Then, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


